Per Curiam.
The record does not disclose that Annie E. Hawkins, the incompetent, was served with process as a defendant in the action or that she appeared therein. There was, therefore, no necessity for the appointment of a special guardian for her.
The order so far as appealed from should be reversed, with twenty dollars costs and disbursements, and the motion in said respect denied, with leave to the respondents to renew the motion upon proof that the incompetent was served with process or appeared in the action.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Order so far as appealed from reversed, with twenty dollars costs and disbursements, and motion denied, with leave to the respondents to renew the motion upon proof that the incompetent was served with process or appeared in the action.